Citation Nr: 1124785	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits as the child of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service with the Philippine Commonwealth Army from December 1941 to May 1942, the Recognized Guerillas from October 1942 to May 1945, and the Regular Philippine Army from May 1945 to February 1946.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  In this regard, the Board notes that following receipt of a notice of disagreement that same month, a statement of the case was issued in March 2007.  The record reflects that the appellant, in June 2007, filed a substantive appeal to the February 2007 RO determination.  

The Board notes that a May 2010 RO determination letter and a December 2010 supplemental statement of the case (SSOC) subsequently denied the appellant's claim based on a lack of new and material evidence.  However, inasmuch as the appellant had perfected an appeal from the February 2007 RO denial determination, the matter remained pending, and there existed no prior final denial on the matter at the time of the May 2010 RO determination.  As such, the issue is as construed on the title page of this decision.

The Board finds that, in July 2007, the appellant withdrew her request for a personal hearing, without intent to withdraw her appeal.  The Board also notes that the appellant was scheduled for RO hearings on April 8, 2010 and on November 15, 2010.  The record reflects that the appellant attended Decision Review Officer (DRO) conferences and not actual hearings on those dates, despite the fact that the appellant referred to the April 2010 meeting as a "hearing," in her VA Form 21-4138.  This is evidenced by the fact that the appellant submitted her personal statements by way of two VA Forms 21-4138 dated on the dates of the scheduled hearings, and that the November 15, 2010 form specifically notes that the appellant was satisfied with the conference.  In view of the foregoing, the Board finds that the record, as a whole, reflects that DRO hearings were not held in April and November 2010.  As such, a remand is not warranted for transcripts of any such proceeding.

In April 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to VA education benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   (See Board hearing transcript, pages 19 and 20.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in February 1985.

2.  The appellant is the Veteran's child.

3.  The appellant, who was born in May 1956, attained the age of 18 in May 1974.

4.  The appellant is married.

5.  There is no evidence of record that the Veteran was service-connected for any disability at the time of his death, or that he had a claim pending for entitlement to service connection for a disability at the time of his death.

6.  There is no competent credible evidence of record that before attaining the age of eighteen years, the appellant became permanently incapable of self-support.

CONCLUSION OF LAW

The criteria for entitlement to VA death benefits have not been met. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Legal criteria

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356 (2010). 

The principal factors for consideration are: 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. §3.356 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

Analysis

The appellant was born in May 1956, and attained the age of 18 in May 1974. The appellant asserts that she is the child of the Veteran and there is no evidence to the contrary. 

The Veteran died in February 1985 from chronic obstructive pulmonary disease (COPD) with an antecedent cause of pulmonary tuberculosis (PTB).  There is no evidence of record that the Veteran was service-connected for any disability at the time of his death, or that he had a claim pending for entitlement to service connection for a disability at the time of his death.  

Initially, the Board notes that the appellant is older than 18, having attained that age more than three decades ago.  (She is also older than 23 years of age, the age limit for receiving benefits based on pursuing a course of instruction at an approved educational institution.)  

Second, the Board notes that the appellant testified that she is married.  (See Board hearing transcript, page 8.).  As noted above, one of the requirements for an individual to be a "child" for VA purposes, is that the individual be unmarried.  Thus, by the appellant's own testimony, she does not meet the requirements to be a child for VA purposes.  For purposes of completeness, the Board will also discuss whether the appellant would be entitled to VA benefits if she were unmarried.

The appellant contends that she is entitled to VA death benefits because she is unable to work.  She testified that when she was 12 years old, she fell from a guava tree and had a fracture, which impaired her right arm.  She noted that due to a right arm disability, she is unable to lift heavy things.  The Board finds that the evidence of record, as noted below, is against a finding that the appellant, before attaining the age of eighteen years became permanently incapable of self-support.  The only evidence that the appellant may have been incapable of self-support are the statements that she has a right arm disability, which prevents heavy lifting, and that when she was 21 she found a mass in her body due to her shoulder injury.  (See April 2007 statement.)

The appellant's statement that she cannot lift heavy things is not indicative that prior to attaining age 18, she became permanently incapable of self-support.  It was noted at the Board hearing, that the appellant is able to raise her right arm above her head, hold papers, writes with her right arm, and is left handed for other purposes. (See Board hearing transcript, pages 10 and 11.)  She testified that she works selling turnips on a seasonal basis.  The Board acknowledges that seasonal work does not necessarily equate with "self support" and that employment which is only casual or intermittent should not be considered as rebutting permanent incapability of self-support otherwise established.  However, in the present case, incapability of self-support has not been established.  Other than an inability to lift heavy things, the Veteran has not presented any evidence that she was permanently incapable of self support prior to age 18.

With regard to her disability, as noted above, the appellant stated that she was 21 when she found a mass on her shoulder.  Therefore, that disability occurred after she attained the age of 18, and past the required age limit for being incapable of self support.  

In a statement dated in May 2006, the appellant stated that her mother was mentally deranged since 1968, had several illnesses, and was dependent on the appellant for "everything"; thus, indicating that the appellant was not only capable of self-support, but that she was capable of supporting another. 

The Board finds that the preponderance of the evidence is against a finding that the appellant is unmarried, under the age of 18, under the age of 23 and pursuing a course of education or training, or that she became permanently incapable of self support by reason of physical or mental defect prior to age eighteen; thus, the appellant is not entitled to VA death benefits, to include dependency and indemnity compensation, and service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 and 38 C.F.R. § 3.57.  

ORDER

Entitlement to VA death benefits as the child of the Veteran is denied.


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


